Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12 and species of antisense, SEQ ID NO: 8 and ZFP 75027 in the reply filed on 9/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-5 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.
Claims 1-2, 6-7 and 9-12 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 refers to a Table to describe a target sequence wherein the ZFP domain comprises six zinc fingers. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). The target sequences for this claim can be accomplished by amino acid sequences with sequence identifiers. Therefore, the claim calling back to a table is not necessary and must be amended to remove the reference to the table. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US2005/0235369 (instant PTO-892)  and Gersbach et al.,  2014 (IDS) in view of Niblock et al., 2016 (IDS).
Choo teaches fusion proteins with biological effector domains which includes covalent linker comprised of amino acid sequences with nucleic acid binding portion of the chimeric polypeptide (see paragraph 150) as in instant claims 1-2 and 12. Choo teaches a composition that included a fusion protein with zinc finger polypeptides that include high affinity six-finger peptides and transcription repression polypeptide to downregulate the expression of a gene (see paragraphs 77, 150, 206, 213, 219-220) as in instant claims 1-2 and 11-12. Choo teaches that the transcription repression polypeptide fused to the zinc finger is a KRAB repressor domain from human KOX1 protein (see paragraphs 149, 219-220) and in instant claims 1, 11-12. Choo teaches that suppression of genes is by anti-sense RNA (see paragraph 195). Choo teaches using nucleic acid binding peptides suitable for the treatment of disease like amyotrophic lateral sclerosis (ALS: see paragraph 73) but does not specifically teach the target region of the mutant allele of a human C9orf72 gene as required in instant claim 1.
Gersbach teaches developing technologies that are custom tools capable of targeting any DNA sequence by being able to specifically regulate, knock out or replace any gene using manipulated zinc finger proteins (see abstract). Gersbach teaches creating a simple method that enables unspecialized laboratories to engineer custom DNA modifying proteins (see abstract and page 2309, top of 2nd column). Gersbach teaches that one the critical points to develop zinc finger technology concerning the length of DNA that could be specifically targeted was the development of polydactyl  zinc finger technologies that depend on the creation of a lexicon of zinc finger domains and a means of connecting them to achieve genome-wide levels of specificity. This led to a development of first web server Zinc Finger tools for automated zinc finger protein design (see section “3. Polydactyl  zinc finger proteins” starting at page 2311). Gersbach does not specifically teach a zinc finger for the C9orf72 gene intron.
Niblock teaches that the most common forms of ALS are caused by a large GGGCC repeat expansion (G4C2) in the first intron of C9orf72 gene (see abstract and page 1, 2nd column) as required in the instant claim 1. Niblock teaches that in a normal population that the G4C2 repeat expansion in the C9orf72 repeats range from 2-23 but is increase to more than 700-1600 repeats in ALS patients (see page 1, 2nd column) which meets the requirements of instant claim 1. Niblock teaches that the G4C2 repeats are transcribed from both sense and antisense strands of the C9orf72 gene and linked to pathogenesis (see page 2, 1st column). Niblock teaches that the intron 1 containing C9orf72 RNA that accumulates in the brain from expansion carriers and that this has important mechanistic implication for the pathological process (see page 7, 2nd column). Niblock teaches that this opens up the way to novel therapeutic strategies (see page 2. 2nd column, 2nd paragraph). Niblock teaches that interfering with intron 1 processing, including the C9orf72 mRNA species, presents an innovative and promising therapeutic strategy for ALS (see page 10, bottom if 1st column) as in instant claims 2, 6, 7 and 9. Niblock does not specifically teach the use of fusion zing finger protein with a transcription repressor domain as instant claim 1.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Choo, Gersbach and Niblock. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Choo and Gersbach teach using fusion proteins of zinc finger proteins with a transcription repressor domain to treat diseases including ALS. One of ordinary skill would use the teaching of Niblock to specifically target the GGGCC repeat expansion (G4C2) in the first intron of C9orf72 gene since Niblock teaches this is an excellent target to treat ALS and Choo already teaches using zinc finger proteins with a transcription repressor domain. Based in the teaches of Gersbach, there are tools available to one of ordinary skill in the art to help create specific zinc finger proteins with a transcription repressor domain to target the preferred gene by determining the best zinc finger protein domain that binds to the target sequence, as taught by Niblock and meets the requirements of instant claims 2, 6-7 and 9-10.  The antisense sequences of instant claim 6 would be determine based on the target sequences as taught by Niblock with a reasonable expectation of success since they are the antisense sequences of the GGGCC repeat expansion (G4C2) found in ALS patients. One of ordinary skill in the art would be able to produce a fusion protein of  zinc finger proteins with a transcription repressor domain based on the teachings of Choo and Gersbach with a reasonable expectation of success since Gersbach teaches that these types of fusion proteins can be optimized to produce any of the desired effects that specifically regulate, knock out or replace any gene using manipulated zinc finger proteins (see abstract). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. 

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649